Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-2219)

Complainant
v.

Sam’s Mini Mart 3, Inc. / Ali Mosed
d/b/a Gulf,

Respondent.
Docket No. C-15-696
Decision No. CR3673

Date: March 2, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Sam’s Mini Mart 3, Inc. / Ali Mosed d/b/a Gulf, at 14127
Linwood Street, Detroit, Michigan 48238, and by filing a copy of the complaint with the
Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that Gulf impermissibly sold cigarettes to a minor, failed to verify, by
means of photo identification containing a date of birth, that a cigarette purchaser was
18 years of age or older, and offered sale of individual cigarettes, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose a $250 civil money
penalty against Respondent Gulf.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on January 12, 2015, CTP served the
complaint on Respondent Gulf by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent should pay
the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Gulf has neither filed an answer within the time prescribed, nor requested an
extension of time within which to file an answer. Pursuant to 21 C.F.R. § 17.11, 1
assume that the facts alleged in the complaint (but not its conclusory statements) are true.
Specifically:

e At approximately 10:42 a.m. on December 21, 2013, at Respondent’s business
establishment, 14127 Linwood Street, Detroit, Michigan 48238, an
FDA-commissioned inspector observed Respondent’s staff selling a package of
Newport Box 100s cigarettes to a person younger than 18 years of age. The
inspector also observed that staff failed to verify, by means of photographic
identification containing a date of birth, that the purchaser was 18 years of age or
older;

e Ina warning letter dated March 20, 2014, CTP informed Respondent of the
inspector’s December 21, 2013 observations, and that such actions violate federal
law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that
Respondent’s failure to correct its violations could result in a civil money penalty
or other regulatory action;

¢ On October 21, 2014, at Respondent’s business establishment, 14127 Linwood
Street, Detroit, Michigan 48238, FDA-commissioned inspectors documented an
open package of Newport cigarettes and a box of individual cigarettes in a Swisher
Streets box next to the cash register, and the Respondent’s staff confirmed that
those cigarettes were available for individual purchase.

These facts establish Respondent Gulf’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F.R.

§ 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years of age.
21 C.F.R. § 1140.14(b)(1) stipulates that retailers must verify,
by means of photographic identification containing a purchaser’s date of birth, that no
cigarette purchasers are younger than 18 years of age. 21 C.F.R. § 1140.14(d) prohibits
retailers from opening any cigarette package to sell or distribute individual cigarettes.

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against Respondent
Sam’s Mini Mart 3, Inc. / Ali Mosed d/b/a Gulf. Pursuant to 21 C.F.R. § 17.11(b), this
order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Catherine Ravinski
Administrative Law Judge

